DETAILED ACTION
1.	This is a final action on the merits of application 16376141.

2.	Claims 3 and 6 are canceled.

3.	Claims 1-2, 4-5, 7-10 are pending.

Specification
The amendment filed 10/15/20 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
A)	The addition of “maximize the range” (added to paragraphs 0016).

B)	The addition of “proper management of the energy harvesting and expenditure, a vessel’s range endurance can technically become unlimited” (added to paragraphs 0016).

C)	The addition of “Long voyage can be described as one which spans at least two wind cycles (low and high)” (added to paragraphs 0017).

D)	The addition of “intelligent” process (added to paragraphs 0017).

E)	The addition of “NEMS optimizes the Flettner rotor rotational speed on a vessel to exploit maximum wind energy usage to gain maximum vessel speed and maximize energy harvesting by changing the rotor speed automatically to optimize wind usage” (added to paragraphs 0045).

F)	The addition of “some other form of energy storage device” (added to paragraphs 0048).

G)	The addition of  “The motion of the hull in waves also creates kinetic energy which can be collected” (added to paragraphs 0048).

H)	The addition of “or other energy collection system” (added to paragraphs 0050-0051).

I) The addition of “or other wind propulsion devices” (added to paragraphs 0053).


Applicant is required to cancel the new matter in the reply to this Office Action.


Claim Rejections - 35 USC § 112

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	The addition of “exploiting the marine engineering principles” (added to claim 4).  The field of marine engineering is vast and covers a multitude of topics (such as buoyancy, draft, laminar versus turbulent flow) not discussed in the original disclosure, thus broadening the invention from what was originally filed.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.1	Claims 1-2, 4-5, 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
5.	The term "long course" and “high wind” and “low wind”in claim 1 is a relative term which renders the claim indefinite.  The term "long" and “high” and “low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Examiner can’t quantify the above said relative terms rendering the claims indefinite. 
6.	As per claim 2, the language used, “when natural sources are at peak” examiner can’t quantify what the said peak is; also what is “it” and what constitutes favorable winds? These phases render the claim indefinite.
7.	The term "low speeds" and “little” in claim 4 is a relative term which renders the claim indefinite.  The term "low" and “little” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Examiner can’t quantify the above said relative terms rendering the claims indefinite.
7.1	The phase “exploiting the marine engineering principles” claim 4) is confusing, as the scope of this limitation cannot be determined.  It is an almost limitless expression, because the field of marine engineering is vast and covers a multitude of topics, and it is unclear what number of topics this phrase is intended to cover (buoyancy, draft, laminar versus turbulent flow, etc.?)
8.	The term "low" in claim 5 is a relative term which renders the claim indefinite.  The term "low" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite Examiner can’t quantify the above said relative terms rendering the claims indefinite.
9.	Claim 8 recites the limitation "the Flettner rotor".  There is insufficient antecedent basis for this limitation in the claim.
10.	An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.
11.	The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. 
13.	This action is a final rejection and is intended to close the prosecution of this application. Applicant’s reply under 37 CFR 1.113 to this action is limited either to an appeal to the Patent Trial and Appeal Board or to an amendment complying with the requirements set forth below.

If applicant should desire to file an amendment, entry of a proposed amendment after final rejection cannot be made as a matter of right unless it merely cancels claims or complies with a formal requirement made earlier. Amendments touching the merits of the application which otherwise might not be proper may be admitted upon a showing a good and sufficient reasons why they are necessary and why they were not presented earlier.
A reply under 37 CFR 1.113 to a final rejection must include the appeal from, or cancellation of, each rejected claim. The filing of an amendment after final rejection, whether or not it is entered, does not stop the running of the statutory period for reply to the final rejection unless the examiner holds the claims to be in condition for allowance. Accordingly, if a Notice of Appeal has not been filed properly within the period for reply, or any extension of this period obtained under either 37 CFR 1.136(a) or (b), the application will become abandoned.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


14.    Claim(s) 1-2, 4-7 and 10 is/are rejected under 35 U.S.C. 102a as being anticipated by Dane US 7789723.



16.    As per claim 2, Dane discloses that said marine vessel's propulsion system can harvest wind energy through the motor generator by forward motion of the vessel, store it and use it to increase average vessel speed when winds are not as favorable (col. 4 II 5-14)

17.    As per claim 4, Dane discloses that said system which uses Rim Driven Thrusters or propellers 307 to harvest energy from the water on which it moves as well as propel the marine vessel (figures 4, 6 and/or 9).


19.    As per claim 7, Dane discloses harvested wind and solar energy for storage on board a marine vessel for re-use when wind and sun cycles fig. 1 have low energy yield and wherein said vessel uses an energy management and control system fig. 13 which optimizes the energy harvesting process on a marine vessel.

20.    As per claim 10, Dane discloses that said vessel has a method of applying energy harvested by autonomous naval surface or underwater vehicles to extend its autonomy using the principles in this invention (col. 1, II 11-18).
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

21.    Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Dane et al in view of previously cited Roe US 8174135.

22.    As per claims 8-9, Dane discloses a management and control system 600 but does not disclose the use of Flettner rotors (col. 13, II1-13) to utilize wind power for propulsion. Roe discloses (claim 12) a marine vessel (abstract 1st sentence) wherein said vessel has a management and control system which optimizes the Flettner rotor rotational speed to exploit maximum wind energy usage and to gain maximum vessel speed to maximize energy harvesting by changing the rotor speed automatically to optimize wind usage and, can use multiple Flettner rotors to change the direction of a marine vessel, by rotating different rotors at different rotational speeds and in different directions wherein said vessel has a system which uses magnetic levitation (col. 6 II 48- 55) of Flettner rotors in such a system to reduce friction and increase efficiency of the rotor systems fig. 19. At the time the invention was made it would have been within the skill of one having ordinary skill in this art to modify Dane with Flettner rotors including Flettner rotors utilizing maglev (magnetic levitation) as taught by Roe.


Response to Arguments
23.	Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them. Since this is a Final rejection applicant is strongly advised to consult a patent attorney or agent before filing any After Final response or RCE to provide the correct formatting and structuring of claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOVON E HAYES whose telephone number is (571)272-3115.  The examiner can normally be reached on 10am-6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/JOVON E HAYES/Examiner, Art Unit 3617                                                                                                                                                                                                        
/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617